1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ________________

 3 Filing Date: March 20, 2019

 4 NO. A-1-CA-34617

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 LEONARD TELLES,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Fernando R. Macias, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Walter M. Hart, III, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Robert E. Tangora, L.L.C.
18 Robert E. Tangora
19 Santa Fe, NM

20 for Appellant
                                        OPINION

 1 HANISEE, Judge.

 2   {1}   A jury convicted Defendant Leonard Telles of second degree murder,

 3 kidnapping, attempted tampering with evidence, and two counts of tampering with

 4 evidence. On appeal, Defendant argues that (1) his right to a public trial was

 5 violated; (2) his convictions for kidnapping, attempted tampering with evidence,

 6 and tampering with evidence are not supported by sufficient evidence; and (3) his

 7 convictions for kidnapping and attempted tampering with evidence violate double

 8 jeopardy. Defendant also seeks reversal of his convictions based upon cumulative

 9 error. Unpersuaded, we affirm.

10 BACKGROUND

11   {2}   Defendant beat Jerome Saiz (Victim) to death with a baseball bat. At trial,

12 Defendant testified that he was at Victim’s house, assisting Rebecca Gomez,

13 Victim’s ex-girlfriend, with packing so she could move out. At some point after

14 Defendant and Ms. Gomez finished packing, Ms. Gomez’s two young daughters

15 alerted them that Victim had arrived. Defendant went into the living room where

16 Victim and Ms. Gomez were arguing. Defendant testified that Victim was holding

17 a baseball bat, seemed “high,” and threatened Defendant. Defendant said that

18 Victim “rushed” him, but that he fought Victim off and was able to take the bat

19 away from Victim while Victim was making a phone call. Defendant testified that
 1 he warned Victim to stay away, but Victim came at him again, so he used the bat to

 2 defend himself.

 3   {3}   After the altercation, and seeing Victim lying on the ground unresponsive,

 4 Defendant believed Victim to be dead. Defendant told Ms. Gomez that they needed

 5 to leave Victim’s house. Defendant covered Victim with a blanket and stashed the

 6 bat behind the washing machine. He then dragged Victim to a back bedroom,

 7 rolled him up in a carpet, and shut the door. Defendant next mopped the blood

 8 from the living room floor. He testified that he took these actions, not to prevent

 9 the police from finding Victim’s body or to conceal evidence, but to prevent Ms.

10 Gomez’s two daughters from seeing the body or the blood and getting upset.

11   {4}   Defendant testified that he believed Victim was dead when he dragged him

12 to the back bedroom, but that when he heard police knocking at the door, he

13 “panicked” and began pacing throughout the house. He went to check on Victim,

14 heard Victim making loud snoring noises, and decided to inform the officers that

15 Victim was “knock[ed] . . . out.” Defendant also told the officers two things that he

16 admitted at trial were false: first, that Victim had broken into the home—which

17 Defendant misrepresented to the officers as belonging to Ms. Gomez—in the

18 middle of the night; and second, that upon entry, Victim had attacked Ms. Gomez.

19   {5}   At trial, the State took the position that Defendant had not acted in self-

20 defense, but instead had killed Victim willfully and deliberately by repeatedly


                                             2
 1 striking him with the baseball bat. It was also the State’s theory that Defendant

 2 kidnapped Victim by rolling him up in the carpet so that if Victim regained

 3 consciousness, he would not be able to move or call for help. The State argued that

 4 Defendant’s efforts to mop up the blood in the living room and stash the bat behind

 5 the washing machine supported two counts of tampering with evidence. The State

 6 additionally argued that, by moving Victim to the back bedroom and rolling him

 7 up in a carpet, Defendant was trying to hide evidence of his crimes from the police,

 8 thereby attempting to tamper with evidence.

 9   {6}   The jury convicted Defendant on all counts,1 and Defendant was sentenced

10 to fifteen years’ incarceration for second degree murder with two years of parole;

11 eighteen years’ incarceration for kidnapping followed by two years of parole;

12 eighteen months’ incarceration for attempted tampering with evidence followed by

13 one year of parole; and three years’ incarceration followed by two years of parole

14 for each of the tampering with evidence convictions. The district court ordered

15 Defendant to serve the sentences for murder, kidnapping, attempted tampering, and

16 one of the tampering charges consecutively, but ordered the second tampering with

17 evidence charge to be served concurrent with the sentence for second degree




           1
            Defendant was charged with first degree murder, but the jury was instructed
     on second degree murder, voluntary manslaughter, and involuntary manslaughter
     as well. The jury found Defendant guilty of second degree murder.

                                             3
 1 murder. We provide additional facts as needed to address Defendant’s claims on

 2 appeal.

 3 DISCUSSION

 4 I.      Defendant’s Right to a Public Trial Was Not Violated

 5   {7}   Upon completion of a three-day jury trial, defense counsel learned that the

 6 courtroom had been closed to several members of the public, including, it appears,

 7 three members of Defendant’s family, for a ten to fifteen minute period during

 8 closing arguments. The closure occurred, unbeknownst to the district court and the

 9 parties, when a court security officer barred entry to the would-be spectators in

10 response to a “Do Not Enter” sign that, for reasons unknown had been affixed to

11 the courtroom door. Defendant filed a post-verdict motion for a new trial, arguing

12 that the closure was of constitutional dimension, and the district court held a

13 hearing to determine the causes and circumstances of the temporary courtroom

14 closure. The upshot of the hearing was two-fold: the district court neither ordered

15 nor was aware of the closure, and no one could say with certainty who posted the

16 closure sign or why. The hearing testimony showed that the bailiff, upon learning

17 of the situation as it unfolded, immediately directed that all members of the public

18 be permitted entry. Despite the exclusion of a few, the courtroom was otherwise

19 full of spectators, including members of the media, who had entered before the

20 brief and inadvertent closure. The district court denied Defendant’s motion,


                                            4
 1 emphasizing the limited nature—both in time and scope—of the courtroom

 2 closure.

 3   {8}   Defendant argues that the period of minutes during which the courtroom was

 4 closed violated his right to a public trial under the Federal and New Mexico

 5 Constitutions. We review de novo whether a defendant’s constitutional rights have

 6 been violated. State v. Turrietta, 2013-NMSC-036, ¶ 14, 308 P.3d 964.

 7   {9}   The Federal Constitution provides that “[i]n all criminal prosecutions, the

 8 accused shall enjoy the right to a speedy and public trial[.]” U.S. Const. amend. VI.

 9 The New Mexico Constitution similarly provides that an accused shall have “a

10 speedy public trial by an impartial jury of the county or district in which the

11 offense is alleged to have been committed.” N.M. Const. art. II, § 14. The values

12 protected by the Sixth Amendment right to a public trial are to ensure a fair trial,

13 remind the prosecutor and judge of their responsibility to the accused and the

14 importance of their functions, encourage witnesses to come forward, and

15 discourage perjury. See Waller v. Georgia, 467 U.S. 39, 46 (1984). “The right to a

16 public trial is not absolute and may give way in certain cases to other rights or

17 interests, such as the defendant’s right to a fair trial or the government’s interest in

18 inhibiting disclosure of sensitive information.” Turrietta, 2013-NMSC-036, ¶ 15

19 (internal quotation marks and citation omitted). “A total courtroom closure is

20 allowed when there is ‘an overriding interest based on findings that closure is


                                              5
 1 essential to preserve higher values and is narrowly tailored to serve that interest.’ ”

 2 Id. ¶ 17 (quoting Waller, 467 U.S. at 45). To determine whether there is an

 3 “overriding interest” sufficient to justify a courtroom closure, the district court

 4 must adhere to the following standard: “[1] the party seeking to close the hearing

 5 must advance an overriding interest that is likely to be prejudiced, [2] the closure

 6 must be no broader than necessary to protect that interest, [3] the district court

 7 must consider reasonable alternatives to closing the proceeding, and [4] it must

 8 make findings adequate to support the closure.” Id. (alterations in original)

 9 (quoting Waller, 467 U.S. at 48).

10   {10}   Defendant contends that because the courtroom closure at issue did not meet

11 the “overriding interest” standard, it was unconstitutional. See id. But Defendant’s

12 application of Turrietta to the facts at hand is misplaced. In that case our Supreme

13 Court applied the “overriding interest” standard in the specific context of a

14 courtroom closure sought by the State and ordered over a defense objection. See id.

15 ¶¶ 5-6. In this case, the district court had no knowledge of, much less any role in,

16 the closure, and there was no defense objection to the closure, which came and

17 went without notice by the district court or the parties.

18   {11}   New Mexico jurisprudence has yet to address this precise situation. The

19 State urges us to follow federal case law, which has consistently declined to find a

20 violation of a defendant’s constitutional right to a public trial where, as is the case


                                              6
 1 here, the closure is fairly characterized as “trivial.” We agree, persuaded as we are

 2 by the reasoning of the federal cases cited by the State.

 3   {12}   In Peterson v. Williams, 85 F.3d 39, 41-42 (2d Cir. 1996), the district court

 4 properly closed a courtroom during the testimony of an undercover officer, but

 5 inadvertently left it closed for an additional fifteen to twenty minutes during the

 6 defendant’s ensuing testimony. The defendant argued that this inadvertent closure

 7 violated his right to a public trial. Id. at 41. The Second Circuit disagreed, holding

 8 that the closure did not violate the values protected by the right to a public trial

 9 because the closure was short and inadvertent and because the relevant portions of

10 the defendant’s testimony, which some members of the public may have been

11 prevented from hearing, were repeated by defense counsel in summation. Id. at 43-

12 44. In other words, the closure was too trivial to violate the Sixth Amendment. Id.

13 at 44; see also Carson v. Fischer, 421 F.3d 83, 92-95 (2d Cir. 2005) (holding that

14 the intentional exclusion of the defendant’s ex-mother-in-law from the courtroom

15 during testimony of a confidential informant was too trivial to implicate the Sixth

16 Amendment); United States v. Al-Smadi, 15 F.3d 153, 154-55 (10th Cir. 1994)

17 (holding that the defendant was not denied a public trial where the courthouse

18 closed at its usual time, 4:30 p.m., the trial continued for no more than twenty

19 minutes, and only defense counsel’s wife and child were prevented from entering);

20 Snyder v. Coiner, 365 F. Supp. 321, 323-24 (N.D.W. Va. 1973) (mem. order)


                                              7
 1 (holding that the accidental closure of the courtroom during summation did not

 2 amount to denial of a public trial where the closure was relatively short and it was

 3 unclear whether any spectators were in the courtroom during the closure), aff’d on

 4 other grounds, 510 F.2d 224 (4th Cir. 1975).

 5   {13}   Defendant cites no authority to support the position he advances: that any

 6 wrongful courtroom closure, no matter how trivial or de minimus, violates a

 7 defendant’s right to a public trial. Nor are we aware of any such authority. Indeed,

 8 as the Washington Supreme Court recently observed in analogous circumstances,

 9 “[T]here is no jurisdiction we are aware of that has adopted a rule completely

10 rejecting the doctrine of de minimis closures.” State v. Schierman, 415 P.3d 106,

11 126 (Wash. 2018).

12   {14}   We agree with the uniform line of authority holding that a courtroom closure

13 that is determined to be trivial does not meaningfully infringe upon the values

14 protected by the right to a public trial. See Peterson, 85 F.3d at 43 (considering the

15 impact of the closure vis-à-vis the “the values furthered by the public trial

16 guarantee”); see also Weaver v. Massachusetts, ___ U.S. ___, ___, 137 S. Ct.
17 1899, 1909 (2017) (recognizing that “not every public-trial violation results in

18 fundamental unfairness”). Such is the circumstance in this case. First, we can only

19 characterize what occurred in this case as a “closure” in the most technical sense of

20 the term, considering that, as Defendant now readily acknowledges, “the


                                              8
 1 courtroom was full of spectators and the media” during the isolated portion of the

 2 proceedings—a period of no more than fifteen minutes during closing arguments—

 3 around which Defendant’s constitutional argument centers. It was, at most, a brief,

 4 inadvertent, partial closure, one promptly remedied by the bailiff as soon as the

 5 problem was reported. Defendant offers no explanation, and none readily comes to

 6 mind, as to how such a limited closure deprived him of a fair trial. See United

 7 States v. Scott, 564 F.3d 34, 38 (1st Cir. 2009) (concluding that, despite the trial

 8 court’s directive barring spectators from entering or leaving the courtroom during

 9 the jury charge, no closure occurred because “the public was indeed present at the

10 jury charge and with its presence cast the sharp light of public scrutiny on the trial

11 proceedings, thus providing the defendant with the protections anticipated by the

12 public trial provision of the Constitution”). Second, as was true of all the trial’s

13 participants, the judge and prosecutor were not aware of the occurrence of the

14 courtroom closure, a circumstance which alleviates any concern that the closure

15 somehow diminished their “sense of . . . responsibility [to the accused] and . . . the

16 importance of their functions[.]” Waller, 467 U.S. at 46 (internal quotation marks

17 and citation omitted). Lastly, the closure occurred following the evidentiary stage

18 of the trial during closing statements, at a time when respective counsel were

19 summarizing and commenting on the evidence presented during proceedings that

20 undisputedly had been open to the public. As such, the Waller goals of


                                             9
 1 encouraging witnesses to come forward and discouraging perjury are not remotely

 2 implicated by the closure here involved. We therefore hold that the brief,

 3 inadvertent closure of the courtroom during closing argument was trivial and did

 4 not violate Defendant’s right to a public trial.

 5 II.      Defendant’s Challenges to the Sufficiency of the Evidence Supporting
 6          His Convictions for Kidnapping, Tampering With Evidence and
 7          Attempted Tampering With Evidence Fail

 8   {15}   Defendant argues, in perfunctory fashion, that there was insufficient

 9 evidence to support his convictions for kidnapping, the two tampering with

10 evidence counts, and attempted tampering with evidence. We begin by cautioning

11 Defendant’s appellate counsel that the presentation of these issues is woefully

12 inadequate and undeveloped, spanning less than a single page for each contention

13 and offering scant legal or factual analysis. See Rule 12-318(A)(4) NMRA

14 (requiring citations to applicable New Mexico decisions); State v. Guerra, 2012-

15 NMSC-014, ¶ 21, 278 P.3d 1031 (observing that the appellate courts are under no

16 obligation to consider undeveloped or unclear arguments); State v. Clifford, 1994-

17 NMSC-048, ¶ 19, 117 N.M. 508, 873 P.2d 254 (reminding counsel that the

18 appellate courts are not required to do their research); State v. Vigil-Giron, 2014-

19 NMCA-069, ¶ 60, 327 P.3d 1129 (“[A]ppellate courts will not consider an issue if

20 no authority is cited in support of the issue and that, given no cited authority, we

21 assume no such authority exists[.]”); Muse v. Muse, 2009-NMCA-003, ¶ 72, 145


                                              10
 1 N.M. 451, 200 P.3d 104 (“We will not search the record for facts, arguments, and

 2 rulings in order to support generalized arguments.”). Consequently, and to the

 3 extent feasible given the cryptic nature of Defendant’s arguments, we briefly

 4 address the evidence supporting Defendant’s four convictions. Further, where

 5 possible, we rely on the counterarguments advanced by the State in its answer brief

 6 to better understand the vague sufficiency challenges raised by Defendant.

 7   {16}   “The test for sufficiency of the evidence is whether substantial evidence of

 8 either a direct or circumstantial nature exists to support a verdict of guilty beyond a

 9 reasonable doubt with respect to every element essential to a conviction.” State v.

10 Montoya, 2015-NMSC-010, ¶ 52, 345 P.3d 1056 (internal quotation marks and

11 citation omitted). The reviewing court “view[s] the evidence in the light most

12 favorable to the guilty verdict, indulging all reasonable inferences and resolving all

13 conflicts in the evidence in favor of the verdict.” State v. Cunningham, 2000-

14 NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. We disregard all evidence and

15 inferences that support a different result. See State v. Rojo, 1999-NMSC-001, ¶ 19,

16 126 N.M. 438, 971 P.2d 829.

17 A.       Kidnapping

18   {17}   As explained by the State in its response to Defendant’s cursory challenge to

19 the sufficiency of the evidence supporting his conviction for kidnapping, the

20 State’s case at trial rested on alternative theories regarding how Defendant’s act of


                                              11
 1 moving Victim’s moribund body to the back bedroom and rolling him up in the

 2 carpet constituted kidnapping under NMSA 1978, Section 30-4-1 (2003). First, the

 3 State argued that Victim was “kidnapped” based on being “held to service,” i.e.,

 4 prevented from trying to assist himself or reporting the crime to police, in violation

 5 of Section 30-4-1(A)(3). See id. (providing that “[k]idnapping is the unlawful

 6 taking, restraining, transporting or confining of a person, by force, intimidation or

 7 deception, with intent . . . that the victim be held to service against the victim’s

 8 will”); State v. Vernon, 1993-NMSC-070, ¶ 13, 116 N.M. 737, 867 P.2d 407

 9 (explaining that to “hold to service” means that the victim must “be held against

10 his or her will to perform some act, or to forego performance of some act, for the

11 benefit of someone or something” (internal quotation marks omitted)), superseded

12 by statute as stated in State v. Baca, 1995-NMSC-045, ¶ 41, 120 N.M. 383, 902

13 P.2d 65. Alternatively, the State argued that Defendant’s conduct in moving and

14 wrapping Victim’s body was actuated by an intent to inflict death or physical

15 injury on Victim, thus constituting kidnapping under Section 30-4-1(A)(4). See id.

16 (providing that “[k]idnapping is the unlawful taking, restraining, transporting or

17 confining of a person, by force, intimidation or deception, with intent . . . to inflict

18 death, physical injury or a sexual offense on the victim”). Consistent with the

19 State’s alternative theories, the jury was instructed that, to convict Defendant of

20 kidnapping it had to find that:


                                              12
 1             1. [D]efendant took or restrained or confined or transported
 2          [Victim] by force or intimidation;

 3             2. [D]efendant intended to hold [Victim] against [Victim’s] will:

 4          [(a)] to inflict death or physical injury on [Victim]

 5          OR

 6             3. [(b)] for the purpose of making [V]ictim do something[,] or for
 7          the purpose of keeping [V]ictim from doing something;

 8          This happened in New Mexico on or about the 20th day of November,
 9          2013.

10   {18}   Thus, Defendant’s vague challenge to the sufficiency of the evidence

11 supporting his kidnapping conviction appears to boil down to a claim that “[n]o

12 service was performed” and that Defendant “committed the murder and then

13 moved [Victim]” in order “to hide the body from Ms. Gomez’s children.” Citing

14 only to Vernon, 1993-NMSC-070, ¶ 13, Defendant argues that his conviction for

15 kidnapping was unsupported by substantial evidence because his act of moving

16 Victim to the back bedroom and rolling him up in the carpet was merely an

17 incidental restraint to the homicide, and thus could not have satisfied the “held to

18 service” element of kidnapping. The State responds that Vernon is factually

19 distinguishable from the instant case because the act of asportation that formed the

20 basis for the insufficiently proven kidnapping charge in Vernon preceded and was

21 incidental to the ensuing homicide, see id. ¶ 6, whereas here, the acts giving rise to

22 the kidnapping charge followed and were “separate and distinct” from Defendant’s

                                               13
 1 infliction of the injuries that led to Victim’s death. Given the parties’ substantive

 2 disagreement as to the applicability of Vernon to the kidnapping statute, we

 3 address the current state of the law regarding both.

 4   {19}   Assuming, arguendo, that the State failed to prove that Victim was “held to

 5 service” within the meaning of that term as interpreted in Vernon, Defendant’s

 6 argument fails to appreciate that Vernon was superseded by the Legislature’s

 7 amendment to the kidnapping statute in 1995, which added the taking of a person

 8 “with intent to inflict death, physical injury, or a sexual offense” as an alternative

 9 means of committing kidnapping. Compare NMSA 1978, § 30-4-1(A)(1)-(3)

10 (1994), with NMSA 1978, § 30-4-1(A)(1)-(4) (1995); see Baca, 1995-NMSC-045,

11 ¶ 41 (noting that the Legislature amended the statute to include taking a person to

12 facilitate the killing of that person after our Supreme Court decided Vernon). Thus,

13 under the post-1995 and current version of the kidnapping statute, a defendant can

14 be found guilty for taking someone against his or her will to hold that person, inter

15 alia, “to service” or “to inflict death, physical injury or a sexual offense on [that

16 person].” Section 30-4-1(A)(3), (4). Defendant’s argument under Vernon that his

17 “incidental movement” of Victim was not sufficient to satisfy the “held to service”

18 element of the kidnapping statute misapprehends the separate and distinct avenues

19 of criminal liability available to and pursued herein by the State.




                                             14
 1   {20}   Having misunderstood the scope of the current, post-Vernon iteration of the

 2 kidnapping statute and its separate avenues of liability, Defendant fails to address

 3 whether sufficient evidence supported the State’s alternative theory of kidnapping

 4 based on evidence that Defendant intended to inflict death or physical injury on

 5 Victim by moving him to the back room and rolling him up in the carpet. This

 6 omission is also fatal to Defendant’s challenge to the sufficiency of his kidnapping

 7 conviction. See State v. Duttle, 2017-NMCA-001, ¶ 33, 387 P.3d 885 (explaining

 8 that a “general verdict will not be disturbed if there is substantial evidence in the

 9 record to support at least one of the theories of the crime presented to the jury”);

10 see also Rule 12-318(A)(4) (providing that a finding that is not attacked “shall be

11 deemed conclusive” and that “[a] contention that a verdict . . . or finding of fact is

12 not supported by substantial evidence shall be deemed waived unless the argument

13 identifies with particularity the fact or facts that are not supported by substantial

14 evidence”). Because Defendant has failed to demonstrate any error relating to his

15 kidnapping conviction, we affirm that conviction. See State v. Aragon, 1999-

16 NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (noting that “it is [the appellant’s]

17 burden on appeal to demonstrate any claimed error below”).

18 B.       Tampering With Evidence

19   {21}   Defendant challenges his convictions for tampering with evidence as being

20 unsupported by substantial evidence. “Tampering with evidence consists of


                                             15
 1 destroying, changing, hiding, placing or fabricating any physical evidence with

 2 intent to prevent the apprehension, prosecution or conviction of any person or to

 3 throw suspicion of the commission of a crime upon another.” NMSA 1978, § 30-

 4 22-5(A) (2003). Intent to tamper with evidence can be inferred from circumstantial

 5 evidence. See State v. Schwartz, 2014-NMCA-066, ¶ 36, 327 P.3d 1108 (stating

 6 that the jury could infer the defendant’s intent to tamper with evidence from

 7 evidence, inter alia, that the defendant owned a blue air mattress and sheets and

 8 that the victim’s body was found in a nearby alley wrapped in a blue air mattress

 9 and sheets); see also State v. Brenn, 2005-NMCA-121, ¶ 24, 138 N.M. 451, 121

10 P.3d 1050 (recognizing that “[i]ntent is usually established by circumstantial

11 evidence[,]” which can take the form of evidence of a defendant’s own actions and

12 prior inconsistent statements). The jury is free to disregard a defendant’s testimony

13 if it finds that the defendant is not credible. See State v. Cabezuela, 2011-NMSC-

14 041, ¶ 45, 150 N.M. 654, 265 P.3d 705 (stating that jurors may “reject [the

15 d]efendant’s version of the facts” (internal quotation marks and citation omitted)).

16   {22}   The two counts for which Defendant was convicted were premised on his

17 actions of (1) mopping up Victim’s blood, and (2) hiding the baseball bat behind

18 the washing machine.1 At trial, Defendant did not dispute that he mopped up the



            1
            Defendant’s brief states that the State “failed to present sufficient evidence
     of three counts of tampering with evidence.” We believe this was a clerical error

                                              16
 1 blood or hid the bat but testified that he did so only to prevent Ms. Gomez’s

 2 children from seeing and becoming upset by the blood.

 3   {23}   On appeal, Defendant does nothing more than refer to this testimony to

 4 support his argument that the tampering convictions are unsupported by substantial

 5 evidence. However, not only was the jury free to reject Defendant’s self-serving

 6 account of his motives, see id., but it could also have inferred the requisite intent to

 7 support Defendant’s tampering convictions from the evidence presented.

 8 Specifically, the jury could have found that Defendant was not credible based on

 9 the inconsistencies in his testimony regarding the frequency, sequence, and

10 location of the blows he inflicted upon Victim during the attack, as well as the

11 conflicts between his trial testimony and his statements to police at the scene.

12 Further, there was sufficient evidence for the jury to infer that Defendant intended

13 to hide evidence from the police, including the State’s showing that he failed to

14 call 911 when he initially thought he had killed Victim, that he did not attempt to

15 remove the children from the house in lieu of disturbing the scene, and that he did

16 not promptly allow officers into the house upon their arrival. Finally, Defendant

17 admitted on cross-examination that his acts of hiding the bat and mopping the floor

18 would make it harder for the police to find the incriminating evidence. We,

19 therefore, affirm Defendant’s convictions for tampering with evidence.

     because Defendant was only charged with and convicted of two counts of
     tampering with evidence.

                                              17
 1 C.       Attempted Tampering With Evidence

 2   {24}   Defendant asserts that his conviction for attempted tampering with

 3 evidence—premised upon Defendant’s act of “wrapping [Victim] in a blanket and

 4 carpet and moving [Victim] from the living room to a back bedroom”—was not

 5 supported by sufficient evidence because, by moving Victim’s body, he actually

 6 completed the crime of tampering with evidence. Other than the definitional

 7 language of NMSA 1978, Section 30-28-1 (1963), defining an “[a]ttempt to

 8 commit a felony” as “tending but failing to effect its commission[,]” Defendant

 9 cites no authority, identifies no particularized facts, and develops no argument as

10 to why his conduct in moving Victim’s body from one room to another should

11 serve to immunize him from attempt liability. Notable for its absence is any

12 attempt by Defendant to refute the State’s trial position that Defendant’s conduct

13 was directed not solely at moving Victim, but rather toward an unsuccessful effort

14 to prevent police from discovering Victim. Under these circumstances, we deem

15 Defendant’s contention on this issue waived. See Rule 12-318(A)(4) (providing

16 that “[a] contention that a verdict . . . is not supported by substantial evidence shall

17 be deemed waived unless the argument identifies with particularity the fact or facts

18 that are not supported by substantial evidence”). We reiterate that because we are

19 under no obligation to review unclear or undeveloped arguments, and because we


                                              18
 1 will not consider an issue if no authority is cited in support of the issue, we

 2 conclude that Defendant has failed to show that his conviction for attempted

 3 tampering with evidence is unsupported by substantial evidence. See Guerra,

 4 2012-NMSC-014, ¶ 21 (observing that we need not consider undeveloped or

 5 unclear arguments); Vigil-Giron, 2014-NMCA-069, ¶ 60 (stating that when a party

 6 cites no authority in support of an argument, we may assume no such authority

 7 exists).

 8 III.     Defendant’s Convictions for Attempted Tampering With Evidence and
 9          Kidnapping Do Not Violate Double Jeopardy

10   {25}   Defendant next argues that his right to be free from double jeopardy was

11 violated by his convictions for attempted tampering with evidence and kidnapping.

12 We review Defendant’s double jeopardy claim de novo. See State v. Andazola,

13 2003-NMCA-146, ¶ 14, 134 N.M. 710, 82 P.3d 77.

14   {26}   Defendant raises a double description claim, “in which a single act results in

15 multiple charges under different criminal statutes[.]” State v. Bernal, 2006-NMSC-

16 050, ¶ 7, 140 N.M. 644, 146 P.3d 289. In conducting a double description analysis,

17 we consider the elements of the statutes using the test set forth by the United States

18 Supreme Court in Blockburger v. United States, 284 U.S. 299 (1932), to determine

19 whether each statute at issue “requires proof of a fact which the other does not.”

20 State v. Montoya, 2013-NMSC-020, ¶ 31, 306 P.3d 426 (internal quotation marks

21 and citation omitted). If one statute is subsumed within the other, the statutes are

                                              19
 1 the same for double jeopardy purposes and a defendant cannot be punished under

 2 both statutes. Id. Our Courts have modified the Blockburger test, noting that “a

 3 complete double jeopardy analysis may require looking beyond facial statutory

 4 language to the actual legal theory in the particular case by considering such

 5 resources as the evidence, the charging documents, and the jury instructions.” Id. ¶

 6 49.

 7   {27}   Where neither statute subsumes the other, we presume that the Legislature

 8 intended separate punishments, but this presumption “may be overcome by other

 9 indicia of legislative intent.” State v. Silvas, 2015-NMSC-006, ¶¶ 12-13, 343 P.3d
10 616 (internal quotation marks and citation omitted). In analyzing the legislative

11 intent underlying the statutes, we must consider “the language, history, and subject

12 of the statutes” in order to “identify the particular evil sought to be addressed by

13 each offense.” Id. ¶ 13 (internal quotation marks and citation omitted). “If several

14 statutes are not only usually violated together, but also seem designed to protect

15 the same social interest, the inference becomes strong that the function of the

16 multiple statutes is only to allow alternative means of prosecution.” Montoya,

17 2013-NMSC-020, ¶ 32 (internal quotation marks and citation omitted). Where a

18 statute is vague and unspecific, we must look to the State’s theory of the case in

19 evaluating the legislative intent by reviewing the charging documents and the jury

20 instructions given. See Silvas, 2015-NMSC-006, ¶ 14.


                                            20
 1   {28}   Here, neither statute subsumes the other. Attempted tampering with evidence

 2 requires the accused to take a substantial step toward “destroying, changing,

 3 hiding, placing or fabricating any physical evidence with intent to prevent the

 4 apprehension, prosecution or conviction of any person or to throw suspicion of the

 5 commission of a crime upon another.” Section 30-22-5(A). By contrast,

 6 kidnapping, as here relevant, requires that one take, restrain, transport or confine a

 7 person “by force, intimidation or deception,” intending to hold the person to

 8 service or with the intent to injure or kill him. Section 30-4-1(A)(3), (4); State v.

 9 Montoya, 2011-NMCA-074, ¶ 37, 150 N.M. 415, 259 P.3d 820 (noting that the

10 pertinent inquiry for double description purposes is the state’s theory of

11 kidnapping). Plainly, each statute requires proof of a fact (or facts) that the other

12 does not—with tampering with evidence focusing on a defendant’s intent to hide

13 evidence to avoid prosecution, and kidnapping focusing instead on a defendant’s

14 intent in “unlawful[ly] taking, restraining, transporting or confining of a person[.]”

15 Compare § 30-22-5, with § 30-4-1(A)(3), (4). Tampering with evidence, or an

16 attempt to do the same, does not require that a person be held and made to do

17 something, nor does it require the infliction of death or physical harm upon

18 another. See § 30-22-5. Kidnapping does not require that evidence be hidden or

19 altered to prevent a criminal investigation. See § 30-4-1(A)(3), (4). Because neither

20 statute subsumes the other, we proceed to consider whether other indicia of


                                             21
 1 legislative intent prohibit Defendant from being punished separately under each

 2 statute. See Silvas, 2015-NMSC-006, ¶¶ 12-13.

 3   {29}   The Legislature clearly intended the statutes here at issue to address distinct

 4 social harms. Tampering with evidence is designed to punish individuals who

 5 attempt to interfere with the administration of justice by hiding or changing

 6 evidence that could be used in a criminal prosecution. See § 30-22-5. The pertinent

 7 sections of the kidnapping statute, on the other hand, are intended to prevent

 8 individuals from harming others or depriving others of their freedom with the

 9 intent to force them to do something against their will. See § 30-4-1(A)(3), (4). Nor

10 is there any basis to conclude that these two crimes are typically committed

11 together. Cf. State v. Almeida, 2008-NMCA-068, ¶ 21, 144 N.M. 235, 185 P.3d
12 1085 (stating that “a charge for possessing a personal supply of a controlled

13 substance will almost always carry the additional charge of possession of drug

14 paraphernalia”).

15   {30}   We hold that Defendant’s convictions for attempted tampering with

16 evidence and kidnapping do not violate the prohibition against double jeopardy

17 because neither statute is subsumed within the other, the statutes address distinct

18 social harms, and because there is no indication that the Legislature intended only

19 alternative punishment for conduct that violates both statutes. See Montoya, 2013-

20 NMSC-020, ¶¶ 31-33 (setting forth the inquiry for double description cases).


                                              22
 1 D.       There Was No Cumulative Error

 2   {31}   Defendant argues that the violation of his right to a public trial and the

 3 violation of his right to be free from double jeopardy, taken together, amount to

 4 cumulative error requiring a new trial. Having concluded there was no error, we

 5 need not consider this argument.

 6 CONCLUSION

 7   {32}   For the reasons set forth above, we affirm Defendant’s convictions.

 8   {33}   IT IS SO ORDERED.


 9                                                ______________________________
10                                                J. MILES HANISEE, Judge

11 WE CONCUR:



12 _________________________________
13 M. MONICA ZAMORA, Chief Judge



14 _________________________________
15 KRISTINA BOGARDUS, Judge




                                             23